Title: From George Washington to Colonel Joseph Ward, 22 September 1779
From: Washington, George
To: Ward, Joseph


        
          Sir
          West point September the 22d 1779
        
        It is my wish to lay before Congress as soon as possible a State of the Army, that they may be enabled to regulate their views and their requisitions in due time to the several States for Men. I therefore request that you will furnish me as soon as you can, with an Abstract Return containing the amount of the Troops of each State in service, digested in 4 Columns: The 1st to contain the number engaged for the War—The 2d those whose enlistments will expire by the last of December—The 3d those whose will expire by the last of March—and the 4th such as will end their service by the last of June: And if the service of any of the Levies will expire in Two or three months after the last period—You will mention it. You will also particularly note what number of the Men are New Levies—their state & fix upon a sort of Average time when they joined the Army. You will observe that it is only an Abstract amount of the Troops of each State which I want—and not of the Regiments or Men’s names, as this will equally answer my purpose—and save a good deal of trouble. I am sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
      